Opinion issued June 1, 2006














In The
Court of Appeals
For The
First District of Texas




NO. 01-04-00899-CR
____________

DANIEL CAMARILLO SANTOS, Appellant

V.

THE STATE OF TEXAS, Appellee
 

 
 
On Appeal from the 179th District Court
Harris County, Texas
Trial Court Cause No. 963348
 

 
 
MEMORANDUM OPINION
             Appellant, Daniel Camarillo Santos, pleaded guilty to the offense of unlawful
possession of a firearm by a felon
 without an agreed punishment recommendation
from the State.  The trial court found appellant guilty and assessed his punishment at
confinement for eight years and a $10,000 fine. 
          Appellant’s counsel on appeal has filed a brief stating that the record presents
no reversible error, that the appeal is without merit and is frivolous, and that the
appeal must be dismissed or affirmed.  See Anders v. California, 386 U.S. 738, 87 S.
Ct. 1396 (1967).  The brief meets the requirements of Anders by presenting a
professional evaluation of the record and detailing why there are no arguable grounds
for reversal.  Id. at 744, 87 S. Ct. at 1400; see also High v. State, 573 S.W.2d 807, 810
(Tex. Crim. App. 1978).  Counsel delivered a copy of the brief to appellant and
advised appellant of his right to file a pro se response.  Appellant has filed a pro se
brief, contending that his plea of guilty, rendered without the effective assistance of
counsel, was not a voluntary and knowledgeable act.  Having reviewed the record,
counsel’s brief, and appellant’s pro se brief, we agree that the appeal is frivolous and
without merit and that there is no reversible error.  See Bledsoe v. State, 178 S.W.3d
824, 826–27 (Tex. Crim. App. 2005).
          We affirm the judgment of the trial court.

 
 
                                                                        Terry Jennings
                                                                        Justice
 
Panel consists of Chief Justices Radack and Justices Jennings and Alcala.
 
Do not publish.  Tex. R. App. P. 47.2(b).